Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Finsterbusch US 2013/0301237.
In regard to claim 1, Finsterbusch teaches a  converter arrangement for light sources, comprising an axis 7 that is axially pivotable, and two wheels 2, 3 arranged on the axis and axially spaced apart from one another, wherein the two wheels include a carrying wheel having a converter 4 fixed on one side thereof and a further wheel (note: [0009]), the converter comprising fluorescent material [0028] sufficient to convert impinging light into light having a different wave length by fluorescence and sufficient to emit the light having the different wave length, the converter being delimited by an outer boundary curve that defines an area of the converter, and wherein the converter arrangement has a total area and a converter area. 
Regarding the ratio of the total area to the area of the converter of at least 4.5:1, one of ordinary skill in the art would recognize and appreciate the ratio of total area to   In re Aller, 105 USPQ 233. One of ordinary skill in the art would further recognize that the ratio of total area to area of the converter being at least 4.5:1 is strongly implied by the drawings.  
In regard to claim 2, Finsterbusch teaches the two wheels are interconnected by a thermal bridge 8 configured to transport heat from the carrying wheel to the further wheel (fig. 1a).  
In regard to claim 3, while Finsterbusch does not specifically teach the ratio of less than 50:1, one of ordinary skill in the art would recognize and appreciate a range being less than 50:1  in order to provide enough light conversion as necessitated by lighting needs.  The applicant is also  advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.One of ordinary skill in the art would further recognize that the ratio being less than 50:1 is strongly implied by the drawings.  

	In regard to claims 5 and 6, the wheel of Finsterbusch is considered capable of providing heat dissipation that is greater than 150 WK"'m*F or greater than 240 WK'm* *F wherein F is the area in square meters. The applicant is respectfully advised that products of identical structure can not have mutually exclusive properties and Finsterbusch teaches the wheel is made from aluminum [0028] which is the same material as the applicant (per spec [0015,0031]). Therefore, if the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present. When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Best, 195 USPQ 430 (CCPA 1977), and In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990). See MPEP § 2112.01.  
The applicant is also advised that maximizing heat dissipation considered to be within the level of ordinary skill in the art for optimizing efficiency. One would have been motivated to provide heat dissipation that is greater than 150 WK"'m~**F or greater than 240 WK"'m**F in order to prolong the life of the device. The applicant is further advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.
In regard to claim 7, Finsterbusch teaches the carrying wheel further comprises a remaining area that does not include the converter (see 2a -fig. 1b – converter is annular ring 4).
In re Best, 195 USPQ 430 (CCPA 1977), and In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  See MPEP § 2112.01. 
	In regard to claim 13, Finsterbusch teaches a light source 23,24, comprising a converter arrangement having an axis7  that is axially pivotable and two wheels 2, 3 arranged on the axis and axially spaced apart from one another, wherein the two wheels include a carrying wheel having a converter 4, 5 fixed on one side thereof and a further wheel, the converter comprising fluorescent material  [0028] sufficient to convert impinging light into light having a different wave length by fluorescence and sufficient to emit the light having the different wave length, the converter being delimited by an outer boundary curve that defines an area of the converter (fig. 1b), a light emitting element that emits the impinging light as a light spot on the converter (see fig. 2); and a motor (not shown by mentioned [0029]) that rotates the converter arrangement during illumination by the light emitting element so that the light spot is distributed on a circular track on the converter after one turn of the converter arrangement.  
  In re Aller, 105 USPQ 233. One of ordinary skill in the art would further recognize that the ratio of total area to area of the converter being at least 4.5:1 is strongly implied by the drawings.  
In regard to claim 14, Finsterbusch teaches the light emitting element comprises a laser  [0029].
In regard to claim 15, Finsterbusch shows the circular track has a diameter that is slightly less than the diameter of the outer boundary curve. 
It would have been obvious to one of ordinary skill in the art at the time of filing to make the circular track have a diameter of 0.8 times the outer boundary  in Finsterbusch. One of ordinary skill in the art would have been motivated to make the circular track have a diameter of 0.8 times the outer boundary  in order to provide sufficient area for heat dissipation while also providing an outer area that is easily to grip without touching the   In re Aller, 105 USPQ 233. Furthermore, the drawings strongly imply the circular track having a diameter of 0.8 times the outer boundary.
	In regard to claim 16, Finsterbusch teaches a converter arrangement for light sources, comprising a fan wheel  (note: fins/fan 8) defined by a carrying wheel and a further wheel 2,3, the carrying wheel having a total area, the fan wheel arranged on an axis and axially pivotable about an axis of rotation 7, the axis of rotation extending along the axis, wherein the carrying wheel is a fan wheel ( see figs 1a-1c) [0028]; a converter fixed on (only) one side of the carrying wheel (note: [0009]- “arranged on at least one of the two outside surfaces”), the converter comprising fluorescent material 4, 5 sufficient to convert impinging light into light having a different wave length by fluorescence and sufficient to emit the light having the different wave length, the converter being delimited by an outer boundary curve that defines an area of the converter, wherein the outer boundary curve has a smaller diameter than a perimeter of the carrying wheel (fig. 1b); 
Regarding the ratio of the total area to the area of the converter of at least 4.5:1, one of ordinary skill in the art would recognize and appreciate the ratio of total area to the area of the converter being at least 4.5:1 since a significant portion of the disc is not covered by the conversion material. It would have been obvious to one of ordinary skill in the art at the time of filing to make the ratio of the total area to the area of the converter of at least 4.5:1. One of ordinary skill in the art would have been motivated to make the ratio of the  total area to the area of the converter at least 4.5:1 in order to   In re Aller, 105 USPQ 233. One of ordinary skill in the art would further recognize that the ratio of total area to area of the converter being at least 4.5:1 is strongly implied by the drawings.  
In regard to claim 17, Finsterbusch teaches  the fan wheel is configured to suck in air in axial direction during rotation [0028].  
In regard to claim 18, Finsterbusch teaches  the fan wheel is configured so that the air is sucked in the axial direction from a side facing away from the converter (note: air would flow from an area facing away from one of the converters).
.  In regard to claim 20, Finsterbusch teaches  a light source, comprising: a converter arrangement for light sources comprising a fan wheel (fins 8) defined by a carrying wheel and a further wheel 2,3 defining a total area, the fan wheel is arranged on an axis and is axially pivotable about an axis of rotation 7, the axis of rotation extends along the axis, the carrying wheel is configured as a fan wheel ( see figs 1a-1c)  [0028]; a converter fixed on one side of (only) the carrying wheel (note: [0009]- “arranged on at least one of the two outside surfaces”), the converter comprising fluorescent material sufficient to convert impinging light into light having a different wave length by fluorescence and sufficient to emit the light having the different wave length, the converter being delimited by an outer boundary curve that defines an area of the converter, wherein the outer Page 26 of 282133.271 USV/21333 boundary curve has a smaller diameter than a perimeter of 
Regarding the ratio of the total area to the area of the converter of at least 4.5:1, one of ordinary skill in the art would recognize and appreciate the ratio of total area to the area of the converter being at least 4.5:1 since a significant portion of the disc is not covered by the conversion material. It would have been obvious to one of ordinary skill in the art at the time of filing to make the ratio of the total area to the area of the converter of at least 4.5:1. One of ordinary skill in the art would have been motivated to make the ratio of the  total area to the area of the converter at least 4.5:1 in order to provide for ample cooling of the conversion material to prevent degradation of the material and prolong the life of the device. The applicant is also  advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would further recognize that the ratio of total area to area of the converter being at least 4.5:1 is strongly implied by the drawings.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Finsterbusch in view of Coushaine US 2005/0243559
Finsterbusch lacks the teaching of the remaining area being blackened.  
Coushaine teaches a heat dissipating device that is blackened [0016]
.

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Finsterbusch in view of Sugiwara US 2011/0116253.
Sugiwara teaches a color wheel made of quartz (note: emissivity of 0.93).
lt would have been obvious to one of ordinary skill in the art at the time of filing to use quart for Finsterbusch’s wheel such as taught by Sugiwara and provide a material with emissivity greater than 0.1 in order to emit energy as thermal radiation (removing heat from the converter/wheel). One of ordinary skill in the art would have been motivated to use a material with good emissivity in order to provide ample heat dissipation of the color wheel and prolong the life of the device.


Claims 10 and 11 and alternatively claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Finsertbusch in view of Jeong WO 2012/138020
Finsertbusch teaches the invention described above, but lacks the converter comprising an optoceramic or silicone provided with the fluorescent material as recited in claim 10 or the converter comprises optoceramic segments on the carrying wheel, 
Jeong teaches the converter comprises an opto-ceramic or silicone provided with the fluorescent material wherein the converter comprises opto-ceramic segments on the carrying wheel, wherein the segments are secured on the carrying wheel by a method selected from the group consisting of deposition, gluing [107], and soldering (note: “bonded” implies the use of some form of adhesive/glue). Alternatively, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to bond the converter in order to easily secure the material to the color wheel. One would have been motivated o bond the converter in order to add ease in assembly of the device. The applicant is also advised that it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
In regard to claim 12, Jeong also specifically teaches the carrying wheel further comprises a light reflecting surface, the converter covering the light reflecting surface (mirror layer 132, metallic plate [0112])
While the aluminum wheel of Finsterbusch would be reflective, Jeong is further provided for s specific teaching of a wheel including a reflective surface. Reflective surfaces are well known and commonly employed in the art for maximizing light propagation in lighting devices. 
Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive.
Applicant argues that Finsterbusch two wheels 2, 3 cannot be interpreted as a converter wheel and further wheel. The applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). In this case, Finsterbusch teaches two wheels, one of which has a converter and another “further wheel”.   It is noted that the “further wheel” lacks any features to distinguish this element over either of the wheels of Finsterbusch (the prior art). 
Regarding the converter fixed on one side of “only” the carrying wheel. It is noted that Finsterbusch teaches “at least one conversion areas which contains luminous material and is arranged on at least one of the two outside surfaces” [0009].  Therefore, one of ordinary skill in the art would recognize and appreciate that the conversion area could be on just one of the outside surfaces as desired and necessitated by particular applications and lighting needs.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875